Citation Nr: 1613082	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  14-09 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability and, if so, whether service connection is warranted.

3.  Entitlement to service connection for radiculopathy/paresthesias of the right lower extremity.

4.  Entitlement to service connection for radiculopathy/paresthesias of the right lower extremity.

5.  Entitlement to service connection for major depressive disorder.




ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his March 2014 substantive appeal, the Veteran requested a Video Conference hearing before the Board.  However, he withdrew that request in May 2014.

The Board observes that the Veteran was previously represented by an attorney during this appeal but, in November 2014 correspondence, revoked that appointment and indicated "Nothing Follows."  Following that revocation of representation, the Veteran did not appoint any other individual or organization to represent him before VA.  As such, the Veteran is unrepresented in this appeal.

The issues of service connection for a low back disability, left knee disability, radiculopathy/paresthesias of the bilateral lower extremity, and major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2005 rating decision, the RO denied the Veteran's claims for service connection for low back and left knee disabilities; the Veteran did not appeal that decision or submit relevant evidence during the appeal period and that decision is final.
 
2.  In a March 2009 rating decision, the RO declined to reopen the Veteran's claim for service connection for a low back disability; the Veteran did not appeal that decision or submit relevant evidence during the appeal period and that decision is final.

3.  Some of the evidence received since the November 2005 denial is new and relates to unestablished facts necessary to substantiate the claim for service connection for a left knee disability.

4.  Some of the evidence received since the March 2009 final denial is new and relates to unestablished facts necessary to substantiate the claim for service connection for a low back disability.


 CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.   § 3.156 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.    § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of history, the Veteran initially filed claims for service connection for bilateral knee and low back pain in June 2005, which were denied by the RO in November 2005.  In January 2009, the Veteran submitted a request to reopen the previously denied claim for service connection for low back pain.  In a March 2009 rating decision, the RO declined to reopen the low back claim.  The Veteran did not appeal either the November 2005 or March 2009 rating decision, nor did he submit relevant evidence within one year of those decisions; therefore, they are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the November 2005 rating decision included service treatment and personnel records, VA treatment records, and the Veteran's statements.  Service connection for a left knee disorder was denied because there was no evidence showing that the Veteran currently had a diagnosed left knee disorder, and there was no evidence of a knee disorder in service.  Service connection for a   low back disorder was denied because service treatment records showed no low back condition and there was no evidence showing that the Veteran's chronic low back pain without apparent neuropathy was caused by or incurred in service.  

The additional evidence considered at the time of the March 2009 rating decision included ongoing VA treatment records.  The RO declined to reopen the claim, finding that new and material evidence had not been submitted.  The RO noted that, although evidence showed current complaints of low back pain, the record contained no objective medical evidence that establishes a relationship between the claimed low back condition and service.  Parenthetically, the Board notes that in denying a separate claim for nonservice-connected pension benefits in the March 2009 rating decision, the RO pointed out that VA treatment records did not show "findings of any clinically, diagnosed back condition."

Evidence added to the record since the November 2005 knee denial and March 2009 low back denial consists of additional treatment records and VA examination reports, which show varying diagnoses including degenerative disc disease of the lumbar spine, mild lumbar spondylosis, moderate disc protrusion at L3-L4 with       a mild spinal stenosis, degenerative joint disease of the left knee, and bursitis of    the left knee.  This evidence is new, as it was not previously submitted to agency decision makers.  It is also material, as it relates to unestablished facts necessary to substantiate the claims; namely, the presence of currently diagnosed low back and left knee disabilities.  Accordingly, the claims for service connection for low back and left knee disabilities are reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  To that extent only, the appeals are granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened.

REMAND

Having reopened the low back and left knee claims, the Board finds that remand is necessary for further development.  

Initially, it appears a January 2013 development letter concerning his knee claim was returned as undeliverable.  It does not appear that the letter was remailed.  Accordingly, on remand, the Veteran should be issued a new letter pursuant to the Veterans Claims Assistance Act (VCAA) on how to establish service connection for the left knee on a secondary basis.  

Additionally, ongoing VA and private treatment records should be obtained, as only limited records dated after February 2013 have been associated with the claims file.  Additionally, the AOJ should ensure all relevant treatment records are scanned into the Veteran's virtual claims file.  In this regard, in October 2012, an MRI report relating to the left knee was scanned into Vista imaging and a November 2012 VA treatment note also indicates that receipt of an outside MRI relating to the left knee is pending.  To date, there is no associated MRI report relating to the left knee of record.

As service records include a notation that some of the Veteran's medical records may have been lost, the Board finds that VA examinations may assist in adjudicating the claim. 

The Veteran's claims for service connection for radiculopathy/paresthesias of the lower extremities are inextricably intertwined with his claim for service connection for a low back disability, and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, service connection for major depressive disorder was denied in a March 2013 rating decision, and the Veteran filed a timely notice of disagreement with   that denial in December 2013.  A statement of the case (SOC) has not yet been issued.  Accordingly, the Board is required to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA letter addressing the Veteran's claim for service connection for left knee disability on a secondary basis. 

2.  Ask the Veteran to fully complete an authorization form for any private provider who has treated him for his low back, left knee, or radiculopathy/paresthesias of the bilateral lower extremity, to include William Beaumont Army Medical Center.  After securing the necessary release, request the Veteran's treatment records from any provider identified.  

In addition, obtain relevant VA treatment records from February 2013 to the present, and ensure that all relevant records are scanned into the Veteran's virtual claims file, including a left knee MRI report noted to have been scanned in October 2012.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Schedule the Veteran for a VA spine examination.  The claims file must be reviewed by the examiner.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current low back disability is related to his active service, to include his alleged injury while picking up a tool box in April 2002.  The examiner should explain    why or why not.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

4.  Schedule the Veteran for a VA knee examination.       The claims file must be reviewed by the examiner.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current left knee disability is related to his active service, to include long road marching.  The examiner should explain why or why not.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why    an opinion cannot be provided (i.e. lack of records, limits   of medical knowledge, etc.).

5.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate      the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should   be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

6.  Issue a statement of the case on the claim for service connection for major depressive disorder so that the Veteran may have the opportunity to complete an appeal on that issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


